Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
2.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


3.	Claim(s) 1-25 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Application Publication 20120102006 by Larson et. al. (hereafter Larson).

Claim 1:
Larson discloses: 
“incrementing at least one instance of a snap value, wherein the at least one instance is stored in at least one storage node of a distributed storage system, wherein each of the at least one instance is incremented using a single-phase commit operation,” [incrementing (0109, initiating a distributed transaction; 0022, process for transaction management) at least one instance of a snap value (fig. 5, identify a transaction), wherein the at least one instance (fig. 5, identify a transaction) is stored in at least one storage node (fig. 5 in one or more data stores) of a distributed storage system (fig. 5, respective nodes; figs. 1, 3, 8 ), wherein each of the at least one 
“wherein each of the plurality of storage nodes includes at least one timestamp,” [wherein each of the plurality of storage nodes (fig. 1/fig. 3, nodes) includes at least one timestamp (fig. 1 logical read time t100)]
“wherein each timestamp indicates a corresponding snap time, wherein each snap time is determined by reading one of the at least one instance at a time of creation of the corresponding timestamp.”[ wherein each timestamp(fig. 1 logical read time t100) indicates a corresponding snap time (fig. 1, t100 at b, t100 at c), wherein each snap time (fig. 1, t100 at b, t100 at c) is determined by reading one of the at least one instance at a time of creation of the corresponding timestamp (fig. 1, t100 at a)]Claim 2:
Larson discloses: 
“The method of claim 1, wherein the at least one storage node includes a plurality of storage nodes, wherein each snap time is determined by reading one of the at least one instance of the snap value stored in a first storage node of the plurality of storage nodes, wherein the first storage node is selected from among the plurality of storage nodes for each snap time determination.”[ wherein the at least one storage node (fig. 3) includes a plurality of storage nodes (node a, b, c, traction coordinator), wherein each snap time(fig. 1, t100 at b, t100 at c) is determined by reading one of the at least one instance of the snap value (fig. 1, request 100) stored in a first storage node (fig. 1, node a)of the plurality of storage nodes (fig. 1, node a, b, c), wherein the first storage node is selected (0051, transaction starts out as local transaction TA on Claim 3:
Larson discloses: “The method of claim 2, wherein the first storage node is randomly selected from among the plurality of storage nodes.”[ wherein the first storage node (0104, respective nodes) is randomly selected (0104, random selection) from among the plurality of storage nodes (0104, multiple database nodes)]Claim 4:
Larson discloses: “The method of claim 2, wherein each instance of the snap value is read using remote direct memory access.”[ wherein each instance of the snap value (0054, transaction) is read (0054, information about which nodes participated in the global transaction and the type of access on such nodes flows back to the root node of the transaction) using remote direct memory access (0054, node b can provide a return report to node a)]Claim 5:
Larson discloses: “The method of claim 1, wherein the at least one instance of the snap value includes at least one first instance and a second instance, wherein incrementing the at least one instance of the snap value further comprises: incrementing each first instance; and” [wherein the at least one instance of the snap value (fig. 5, identify a transaction) includes at least one first instance (fig. 1, TA) and a second instance (0051-0054, G-TA, TB, TC ), wherein incrementing 
“incrementing the second instance when each first instance has been incremented.”[ incrementing the second instance (0052, TA is promoted into a global transaction G-TA with A as root node)when each first instance has been incremented (fig. 1, TA active)]Claim 6:
Larson discloses: “The method of claim 5, wherein the at least one storage node includes a volatile memory and a non-volatile memory, wherein the at least one first instance is stored in the non-volatile memory of the at least one storage node, wherein the second instance is stored in the volatile memory of the at least one storage node.”[ wherein the at least one storage node (fig. 5 in one or more data stores) includes a volatile memory and a non-volatile memory (0127, volatile and/or non-volatile memory), wherein the at least one first instance(fig. 1, TA)  is stored in the non-volatile memory of the at least one storage node (0105, persistent log), wherein the second instance(0051-0054, G-TA, TB, TC ),  is stored in the volatile memory of the at least one storage node (0105, another suitable data store)]Claim 7:
Larson discloses: “The method of claim 5, wherein the at least one first instance is assigned an order, wherein the at least one first instance is incremented according to the order.”[ wherein the at least one first instance(fig. 1, TA)   is assigned an order (0051, the transaction starts out), wherein the at least one first instance(fig. 1, TA)    is incremented (0109, initiating a distributed transaction; 0022, process for transaction management; 0050, distributed transaction Claim 8:
Larson discloses: “The method of claim 7, wherein a failure of one of the at least one storage node storing the second instance is handled based on the order.”[ wherein a failure (0053, in the event node B seeks to access node C) of one of the at least one storage node (0053, node b) storing the second instance (0052, TB) is handled based on the order (0051, the transaction starts out; fig. 1; 0051-0054)]Claim 9:
Larson discloses: “The method of claim 1, further comprising: combining a plurality of read operations into a batch read operation, wherein each of the plurality of read operations is an attempt to read one of the at least one instance of the snap value; and performing the batch read operation.”[ combining a plurality of read operations (fig. 2, read; fig. 1, read) into a batch read operation (fig. 2, G-TA), wherein each of the plurality of read operations is an attempt to read one of the at least one instance of the snap value (fig. 5, commit the transaction); and performing the batch read operation (fig. 2)]Claim 10:
Larson discloses: “The method of claim 9, further comprising: performing at least one other operation while the batch read operation is being performed, wherein the at least one other operation does not require reading any of the at least one instance of the snap value.” [performing at least one other operation (fig. 2, write) while the batch read operation is being Claim 11:
Claim 11 recites similar limitations as that of claim 1 except that it is directed towards a non-transitory computer readable medium instead of the method.  The limitations of claim 11 are rejected under similar rationale as that of claim 1.  Larson further provides for a non-transitory computer readable medium as seen in fig. 9.
Claim 12:
Claim 12 recites similar limitations as that of claim 1 except that it is directed towards a system instead of the method.  The limitations of claim 12 are rejected under similar rationale as that of claim 1.  Larson further provides “for a processing circuitry; and a memory, the memory containing instructions that when executed by the processing circuitry” as seen in fig. 9.
Claims 13-21:
Claims 13-21 recites similar limitations as that of claims 2-10 except that they are directed towards a system instead of the method.  The limitations of claims 13-21 are rejected under similar rationale as that of claims 2-10.  Larson further provides for the processing circuitry and memory as seen in fig. 9.Claim 22:
Larson discloses: 
“reading a first instance of a snap value to determine a first snap time when an input/output (I/O) operation is to be performed, wherein the I/O operation includes writing data, wherein at least one instance of the snap value is stored in at least one storage node of a 
“performing the I/O operation, wherein performing the I/O operation further comprises storing a first timestamp indicating the first snap time with the data written during the I/O operation.”[ performing the I/O operation(fig. 5, commit the transaction), wherein performing the I/O operation (fig. 5, commit the transaction) further comprises storing a first timestamp (0051, begin timestamp e.g. t100 using the local clock of node A) indicating the first snap time (fig. 1 t100) with the data written during the I/O operation (fig. 1 TB; fig. 1 B, write)]
Claim 23:
Larson discloses: 
Claim 24:
Larson discloses: “The method of claim 22, wherein the first storage node is randomly selected from among the plurality of storage nodes.”[ wherein the first storage node(0104, respective nodes)  is randomly selected (0104, random selection) from among the plurality of storage nodes(0104, multiple database nodes)]Claim 25:
Larson discloses: “The method of claim 22, wherein the at least one storage node includes a plurality of storage nodes, wherein each snap time is determined by reading one of the at least one instance of the snap value stored in a first storage node of the plurality of storage nodes, wherein the first storage node is selected from among the plurality of storage nodes for each snap time determination,”[wherein the at least one storage node(fig. 3)  includes a plurality of storage nodes(node a, b, c, traction coordinator), wherein each snap time(fig. 1, t100 at b, t100 at c)  is determined by reading one of the at least one instance of the snap value (fig. 1, request 100)stored in a first storage node(fig. 1, node a) of the plurality of storage nodes(fig. 1, node a, b, c), wherein the first storage node is selected (0051, transaction starts out as local transaction TA on node A) from among the plurality of storage nodes (fig. 1, node a, b, c) for each snap time determination(fig. 1, t100 at b, t100 at c)]

Conclusion
4.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Contact Information

5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL PHAM whose telephone number is (571)272-3924.  The examiner can normally be reached on M-F 11-730pm Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Beausoliel can be reached on 571-272-3645.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 





/MICHAEL PHAM/Primary Examiner, Art Unit 2167